IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DR. CEA G. MAI a/k/a KELLY E.S.            §
  ALIAHMED f/k/a HERMIONE                    § No. 234, 2021
  KELLY I. WINTER,                           §
                                             § Court Below—Superior Court
          Petitioner Below,                  § of the State of Delaware
          Appellant,                         §
                                             § C.A. No. S21M-05-003
          v.                                 §
                                             §
  GOVERNOR CARNEY, et al.,                   §
                                             §
          Respondents Below,                 §
          Appellees.                         §

                            Submitted: November 12, 2021
                            Decided:   November 18, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                       ORDER

         Upon consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

         (1)     The petitioner below-appellant, Dr. Cea G. Mai a/k/a Kelly E.S.

Aliahmed f/k/a Hermione Kelly I. Winter, filed this appeal from a Superior Court

order denying her motion to proceed in forma pauperis and dismissing her petition

for a writ of mandamus. Mai filed a motion to proceed in forma pauperis in this

Court.         The appellees opposed the motion, arguing that Mai made false

representations in the motion, at least three actions that she previously filed were
dismissed as frivolous, and she is not in imminent danger of serious physical injury.

On September 10, 2021, the Court denied Mai’s motion to proceed in forma

pauperis.

       (2)     On September 15, 2021, the Senior Court Clerk advised Mai that a

notice to show cause would issue if she did not pay the filing fee by September 30,

2021. Mai did not pay the filing fee. On October 11, 2021 and October 26, 2021,

the Senior Court Clerk issued a notice directing Mai to show cause why this appeal

should not be dismissed for her failure to pay the filing fee.1

       (3)     In her response to the notice to show cause, Mai argues that if her appeal

is dismissed she is unlikely to seek relief in federal court and would be affected

personally. Other than her own conclusory statements, she does not offer anything

to support these claims. Mai has not paid the filing fee. This appeal must therefore

be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                                     BY THE COURT:

                                                     /s/ Collins J. Seitz, Jr.
                                                           Chief Justice




1
  The October 11, 2021 notice incorrectly stated that Mai had failed to file a motion to proceed in
forma pauperis, and was reissued on October 26, 2021 without that statement.

                                                2